DETAILED ACTION
	This Office action is responsive to communication received 08/26/2020 – application papers received, including Power of Attorney and IDS; 12/04/2020 – Preliminary Amendment; 02/25/2021 – Preliminary Amendment.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continuation Data
This application is a CON of 15/904,824 02/26/2018 PAT 10792543 which is a CON of 14/886,686 10/19/2015 PAT 9937395 which claims benefit of 62/097,486 12/29/2014 and is a CIP of 14/145,761 12/31/2013 PAT 9492722 which claims benefit of 61/903,185 11/12/2013.
Drawings
The drawings were received on 08/26/2020.  These drawings are acceptable.
Information Disclosure Statement
Applicant’s attention is directed to the following citations on the IDS, received 08/26/2020.  Note USPNs D442043 and D588685.  The significance of these two references with respect to the claimed invention is not understood.  These references have been “considered” to the extent that the Document Number, Issue Date and the Name of Patentee for the listed documents match the PTO records.  
Specification - (Abstract)
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract is not descriptive enough.  Correction is required.  See MPEP § 608.01(b).
/
/
Status of Claims
	Claims 1-29 have been canceled;
	Claims 30-49 remain pending.
	FOLLOWING IS AN ACTION ON THE MERITS:
Claim Objections
Claims 30 and 49 are objected to because of the following informalities:  
As to claim 30, line 15, before “cavity”, the term --a-- should be inserted;
As to claim 49, line 15, before “cavity”, the term --a-- should be inserted.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 47 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
In lines 1-2, the phrase “the one or more rearward slots” lacks proper antecedent basis.  Note that the one or more rearward slots is first recited in claim 34. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 30-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,792,543 in view of Dawson (USPN 8,900,070) and Wahl (US PUBS 2011/0028240). 
As to claim 30, the claimed invention of the ‘543 patent lacks the features wherein a maximum characteristic time (CT) is located proximate to the ideal striking location and a CT dropoff at a point located between a first and second scoreline proximate to the sole portion is no more than 110 µs; wherein a center of gravity (CG) of the golf club head along the y-axis (CG-y) is between 0.25 mm and 20 mm and the CG of the golf club head along a positive z-up axis (CG-z) is between 12 mm and 25 mm, wherein the positive the CG z-up axis extends upwardly from a ground plane.  Dawson shows it to be old in the art to provide a maximum characteristic time (CT) at the geometric center, while providing a CT at the low center of the striking face which does not change more than 110 µs from the CT value at the geometric center in order to maximize club head performance.  See col. 5, lines 29-35 and col. 6, lines 12-20 in Dawson.  In view of the patent to Dawson, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the claimed device in the ‘543 patent by providing a maximum CT at the geometric center with only a slight change (not more than 110 µs) at portions located near the low center of the striking face (i.e., the low center would clearly encompass scorelines adjacent the sole), the motivation being to improve the rebound characteristics of the striking face.  As to the location of the center of gravity (CG) along the y-axis and the s-up axis, reference is made to the prior art to Wahl, which shows it to be old in the art to locate the center of gravity between about 0.25 mm to about 20 mm along the CG y-axis 107 toward the rear portion of the club head and between about 12 mm to about 25 mm along the CG z-up axis in order to provide a desirable weight distribution.  See paragraph [0041] in Wahl.  In view of the publication to Wahl, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the claimed invention of the ‘543 patent by locating the CG along the y-axis and z-up axis with the 
As to claim 31, see claim 2 of the ‘543 patent.
As to claim 32, see claim 3 of the ‘543 patent.
As to claim 33, see claim 4 of the ‘543 patent.
As to claim 34, see claim 5 of the ‘543 patent.
As to claim 35, see claim 6 of the ‘543 patent.
As to claim 36, see claim 7 of the ‘543 patent.
As to claim 37, see claim 9 of the ‘543 patent.
As to claim 38, see claim 10 of the ‘543 patent.

Claims 39-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,792,543 in view of Dawson (USPN 8,900,070), Wahl (US PUBS 2011/0028240) and Shear (USPN 7,582,024).  
As to claims 39-43 and 46-48, while the claimed invention of the ‘543 patent lacks the particulars of the slot width, slot length and the arrangement of the slot(s) with respect to the face (i.e., average face-to-slot distance) and the orientation of the slots with respect to the y-axis, as required by the instant claims, such limitations are deemed to be a matter of obvious design choice, given the fact that the further teaching reference to Shear shows it to be old to arrange, locate and size slots along the sole portion, adjacent to the striking face, in such a manner so as to enable the face to sufficiently flex to provide the benefit of longer distance and a reduction in error for miss-hit shots. In addition, Shear provides guidance for locating the slot(s) from the face portion and that the slot width may be greater than 1 mm and that the slot length may be greater than 15 mm and further notes these dimensions may be varied. See col. 6, lines 5-41 in Shear.  In view of the patent to Shear, one of ordinary skill in the art and before Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).
As to claim 44, while the claimed invention of the ‘543 patent lacks a recitation of the sole thickness, note that Wahl shows it to be old in the art to configure the sole with a thickness of about 1.8 mm or less (i.e., paragraphs [0043] and [0084]). Sizing the sole portion of the claimed invention in the ‘543 patent with a thickness of between 0.8-3.0 mm to maintain structural integrity and to maintain an acceptable overall club head weight would have been obvious to one of ordinary skill in the art and before the effective filing date of the claimed invention. 
As to claim 45, see claim 10 of the ‘543 patent. 
Claim 49 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,792,543 in view of Wahl (US PUBS 2011/0028240). 
As to claim 49, the claimed invention of the ‘543 patent lacks the features wherein a center of gravity (CG) of the golf club head along the y-axis (CG-y) is between 0.25 mm and 20 mm and the CG of the golf club head along a positive z-up axis (CG-z) is between 12 mm and 25 mm, wherein the positive the CG z-up axis extends upwardly from a ground plane.  As to the location of the center of gravity (CG) along the y-axis and the s-up axis, reference is made to the prior art to Wahl, which shows it to be old in the art to locate the center of gravity between about 0.25 mm to about 20 mm along the CG y-axis 107 toward the rear portion of the club head and between about 12 mm to about 25 mm along the CG z-up axis in order to provide a desirable weight distribution.  See paragraph [0041] in Wahl.  In view of the publication to Wahl, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the claimed invention of the ‘543 patent by locating the CG along the y-axis and z-up axis with the claimed coordinates in order to provide a more desirable weight distribution of the club head.  In addition, see claims 1 and 10 of the ‘543 patent, which encompass the remaining limitations required by claim 49. 

Further Notes on Double Patenting
Applicant is respectfully urged to maintain a clear line of demarcation between the instant claim set and the claims in each of the further, related patents listed herein below. While no double patenting rejections based on the patents listed below are currently being made of record, maintaining a clear distinction between the instant claims and the claims of each of the patents listed here will help to reduce the likelihood of obviousness-type double patenting concerns arising during later prosecution in the instant case. It is clear that the applicant, who in The applicant is respectfully requested to provide further comment as to whether he believes that the claims of any of the USPNs listed herein, below, conflict, or do not conflict, with the claims of the instant application.
USPNs: 10427014; 9937395; 9802091; and 9492722.

Further References of Interest
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See claim 27 of RE47,653;
Hasebe shows a location for the CG and a sole thickness, of interest.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIANO PASSANITI whose telephone number is (571)272-4413.  The examiner can normally be reached on 9:00AM-5:00PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571)-272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent 


SEBASTIANO PASSANITI
Primary Examiner
Art Unit 3711



/SEBASTIANO PASSANITI/Primary Examiner, Art Unit 3711